Exhibit 10.3

 

AQUILA, INC. 2002 OMNIBUS INCENTIVE COMPENSATION PLAN

2007 SENIOR EXECUTIVE RESTRICTED STOCK AWARD

 

(Performance-Based Restriction)

 

This Award Agreement is effective this 31st day of July, 2007 (the “Date of
Grant”) and evidences the grant by Aquila, Inc. (the “Company”) of Restricted
Stock to ____________________ (“Grantee”), pursuant to the approval of the
Compensation and Benefits Committee (the “Committee”) of the Board of Directors
of the Company at a meeting held on July 31, 2007. By accepting the Award,
Grantee agrees to be bound in accordance with the provisions of Aquila, Inc.
2002 Omnibus Incentive Compensation Plan (the “Plan”), the provisions of which
are hereby incorporated in this document by reference. Capitalized terms not
defined herein shall have the same meaning as used in the Plan, as amended from
time to time.

 

 

1.

Shares Awarded and Restrictions on Shares.

(a)        Grantee is hereby awarded _________ shares of the Company’s Common
Stock, $1.00 par value (the “Restricted Shares”), subject to the terms and
conditions of this Award Agreement and the Plan.

(b)       Except as otherwise provided in paragraph 1(c), the Restricted Shares
shall be held by Grantee without the rights of sale or transfer, and subject to
forfeiture as provided in paragraph 2, until December 31, 2008, provided that
the Performance Measures specified in Exhibit A are satisfied. If the
Performance Measures are satisfied at less than 100% of targeted performance,
then less than all of the Restricted Shares will be earned, and the unearned
Shares will be forfeited, effective as of the last day of the Performance
Period, in accordance with the schedule set forth on Exhibit A. If the
Performance Measures are satisfied at the applicable performance award level at
greater than 100% of targeted performance, then additional Shares shall be
earned in accordance with the schedule set forth on Exhibit A.

(c)        If any of the events listed in this paragraph 1(c) shall occur with
respect to Grantee prior to December 31, 2008, then the Restricted Shares
subject to this Award Agreement shall be earned and vested as of the date of
such event based on the achievement of the applicable performance award level
(or at 100% of targeted performance if such event occurs prior to the
Committee’s certification as to the achievement of the Performance Measures).
The events are as follows:

 

(i)

Grantee’s death;

(ii)        Grantee’s disability (for purposes of this Award, the term
“disability” shall have the same meaning as would entitle Grantee to disability
benefits under the long term disability plan maintained by the Company or any
Affiliate in which Grantee participates, or if no such plan is maintained, then
such term shall have the same meaning as would entitle Grantee to disability
benefits under the Social Security law);

(iii)       Grantee’s involuntary termination of employment by the Company
without cause; and

 

(iv)

A Change in Control of the Company.



2.   Forfeiture. In the event Grantee’s employment with the Company or any of
its Affiliates terminates prior to the date on which the restrictions shall
lapse, the Restricted Shares will be forfeited by Grantee and become the
property of the Company. For purposes of this document, an authorized leave of
absence (authorized by the Company to Grantee in writing) shall not be deemed a
termination of employment hereunder.

3.   Issuance of Restricted Shares. Restricted Shares will be issued in a
nominee account with Grantee being named the beneficial owner, except that the
nominee shall be instructed to follow the sale and transfer requirements set
forth in the Plan and this Award Agreement. When the prohibited sale and
transfer restrictions lapse under paragraph 1 with respect to the Restricted
Shares, provided the Restricted Shares have not been forfeited under paragraph
2, the Company shall prepare and deliver to Grantee a stock certificate for the
Shares represented by the Restricted Shares. Notwithstanding the foregoing, if
the Company or an Affiliate requires reimbursement of any tax required by law to
be withheld with respect to the delivery of Shares pursuant to this Award, the
Secretary of the Company shall not deliver such Shares until the required
payment is made.

4.   Voting and Other Rights of Restricted Shares. Upon the issuance of the
Restricted Shares, Grantee shall have all of the rights of a stockholder of the
Company, including the right to receive dividends and to vote the Restricted
Shares until such shares may have been forfeited to the Company as provided in
paragraph 2.

5.   Permitted Transfers. Except to the extent authorized by the Committee and
permitted under the terms of the Plan, the rights under this Award Agreement may
not be transferred except by will or the laws of descent and distribution and
may be exercised during the lifetime of Grantee only by Grantee.

6.   Taxes. Grantee shall not make an election under Section 83(b) of the Code.
Grantee will be solely responsible for any federal, state or local income taxes
imposed in connection with the granting of the Restricted Shares or the delivery
of Shares pursuant thereto, and Grantee authorizes the Company or any Affiliate
to make any withholding for taxes which the Company or any Affiliate deems
necessary or proper in connection therewith. Upon recognition of income by
Grantee with respect to the Award hereunder, the Company shall withhold taxes
pursuant to the terms of the Plan.

7.   Changes in Circumstances. It is expressly understood and agreed that
Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the value of the Restricted
Shares or the Shares issued pursuant thereto after the date hereof.

8.   No Conflict. In the event of a conflict between this Award and the Plan,
the provisions of the Plan shall govern.

 

9.

Governing Law. This Award shall be governed under the laws of the State of
Missouri.

AQUILA, INC.

 

By:

_____________________________________

 

 

Title:

____________________________________

 

2



EXHIBIT A

PERFORMANCE CRITERIA FOR RESTRICTED STOCK AWARD

 

The Restricted Shares shall be subject to the following performance criteria:

 

Condition One: Relative Performance

 

2007 EBITDA relative to Net

Plant Investment*

Earned Shares as a Percentage

of Target Shares

 

Less than 10.0%

0%

10%

50%

11.5%

100%

13.0% or higher

150%

 

* Relative percentages between 10% and 13% shall be interpolated. EBITDA (or
earnings before interest, taxes, depreciation and amortization) shall exclude
merger-related costs and other one-time events and is used as a performance
measure for segment financial analysis.

 

Condition Two: Operational Metrics

 

Category

Metric

Electric States

Gas States

AQN

 

CO

MO

CO

KS

IA

NE

Reliability #1

Network Reliability1

n/a

n/a

2

2

2

2

n/a

Reliability #2

SAIFI

1.32

1.73

n/a

n/a

n/a

n/a

n/a

Customer Service #1

Meter Reading Accuracy

99.4%

99.4%

99.4%

99.4%

99.4%

99.4%

n/a

Customer Service #2

Customer Service Calls within 20 Seconds

n/a

n/a

n/a

n/a

n/a

n/a

72%

1 Reflects incidents compared to target

 

Performance-Based Adjustment

 

The number of Restricted Shares earned based upon EBITDA-to-net utility plant
investment ratio will be reduced if the Company fails to achieve one or more of
the four operational metrics for fiscal year 2007. If the Company fails to
achieve one, two or three of the four operational metrics, the number of
Restricted Shares will be reduced by 25%, 50% or 75%, respectively. If the
Company fails to achieve all four operational metrics, the number of Restricted
Shares earned under the EBITDA-to-net utility plant investment calculation will
be reduced to zero.

 

Notwithstanding anything in this Award Agreement to the contrary, the Committee
in its sole discretion may accept or reject the performance calculations made by
the Company’s accounting and/or treasury departments, or certification by the
Company’s independent registered public accounting firm that such performance
conditions have been met, and may reduce the number of shares of Restricted
Stock awarded to the Grantee based on any information available to the
Committee, including but not limited to information not publicly available at
the end of the performance period for the Restricted Shares. In no event shall
the Restricted Shares vest until the Company issues the Committee Certification.

 

 

3

 

 